DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response filed 5 March 2021 has addressed the objections to the claims and rejections under 35 U.S.C. 112.  Accordingly, the objections to the claims and rejections under 35 U.S.C. 112 have been withdrawn.  However, Applicant’s amendment has introduced further objections and rejections under 35 U.S.C. 112 as set forth in the Office Action below.
Further, Applicant's arguments have been fully considered but they are not persuasive. Regarding Claims 1-4, 16, and 18, Applicant argues on Page 9 of the Remarks that Strickland fails to disclose or suggest that any of the compression rams also perform the technical function of an extractor ram.  Examiner respectfully submits that Strickland is relied upon to teach the location of the feed chamber with respect to a plunger and exit. As Strickland teaches that any of the walls (16, 17, 18, 19) could be provided with hinges for removing chips, then if wall 17 were provided with said hinges, this would show the linear relationship of a ram, feed chamber, and exit.  Examiner notes that if wall (17) is hinged to remove the compressed chips, the ram (123) could be used as the extractor ram.  Further, Examiner notes that the linear relationship of a ram, feed chamber, and exit would be immaterial to the operation of the press of Wagner as Wagner discloses that that the apparatus can be operated wherein, “after any stroke of compacting with the ram 26, the piston 30 can be operated with the slide gate 40 closed and the ram 26 in the ejection position so as to compact the containers 62 transversely within the compaction chambers 72 with additional extrusion of flowable materials out of the apertures 74.” (Col 5, L37-41). Therefore, Strickland is used to merely teach the linear relationship of a ram, feed chamber, and exit as a known design consideration with equal effect. Such an arrangement is further 
Applicant further argues on Page 10 of the Remarks that the cylinder 132 is much too short to permit the compression ram to move to the opposing wall and eject the compressed chips.  Examiner respectfully submits that Strickland is used to merely teach the linear relationship of a ram, feed chamber, and exit as a known design consideration with equal effect.  Further, Examiner respectfully submits that when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value (See MPEP 2125.II).
Applicant further argues on Pages 11-12 of the Remarks that a person skilled in the art would understand that if the hinge is placed on wall 17, compressed chips could not be removed from the chamber by pushing or pressing the compressed chips out of the chamber, since the opposing wall is blocked by the compression ram, which cannot eject compressed material from the compaction chamber.  Examiner respectfully submits that Strickland is relied upon to teach the location of the feed chamber with respect to a plunger and exit and that Strickland discloses that any of the walls (16, 17, 18, 19) are provided with hinges for removing chips.  Thus Strickland teaches that the ram, feed chamber, and exit is a known configuration and therefore that the location of the hopper of Wagner could be moved. Examiner respectfully submits that Applicant’s remark is a mere allegation that the ram could not eject compressed material based on the drawings. Examiner reiterates that the drawings are not to scale and Strickland is relied upon to teach the claimed relationship between the ram, feed chamber, and exit. Examiner respectfully submits that a person of ordinary skill in the art would also realize that the ram (21, 23) would be capable of ejecting material.
Examiner further submits that Applicant’s arguments regarding a longer stroke of the piston 30 are considered moot.  Examiner respectfully submits that while moving the location of the feed hopper 
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:
“in a wall of” (line 7). Examiner suggests, “in at least one of the walls enclosing”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 7 recites the limitation "the first feed opening" in lines 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests, “the feed opening.”
Claim 11 recites the limitation "the second pressing member" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests, “the second plunger.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al., hereinafter Wagner, (U.S. 6,178,882) in view of Strickland, Jr., hereinafter Strickland, (U.S. 4,036,359)
Regarding Claim 1, Wagner discloses a frame (Housing: Fig. 1, #12) having walls (Plates: Figs. 1-5, #14, 16, 18, 20, 22, 23) that partially enclose a pressing chamber (See Fig. 1) having a discharge opening (Outlet port: Fig. 1, #48) and an infeed chamber (Collection chamber: Fig. 2, #54) connected to the pressing chamber via a feed opening (See Fig. 2 at entrance to pressing chamber) , and
First (Ram: Fig. 1, #26) and second (Piston: Fig. 1, #30) plungers mounted in the press such that they are perpendicular to each other (See Fig. 1) and have at least partially overlapping strokes (See Fig. 4 & Piston is then actuated to move from its retracted position towards the outlet side plate: Col 5, L31-32);
wherein the second plunger is moveable through the pressing chamber, and is moveable through the entire pressing chamber such that the waste in the pressing chamber is discharged from the pressing chamber through the discharge opening (To eject the compacted containers through the aligned outlet opening: Col 5, L32-34) and such that the stroke of the second plunger sweeps across a face of the first plunger (Ram 26 is in the ejected position: Col 5, L 28. Examiner notes that in the ejected positon, as disclosed in Col 4, L59-61, the ram is substantially in aligned with the rear edge 60 of the outlet opening 46.  Therefore, the second plunger would sweep across a face of the first plunger); and
wherein the first plunger (26) is moveable into the pressing chamber such that the waste in the pressing chamber is compressed (See Fig. 4) and such that the stroke of the first plunger sweeps across at least a portion of a face of the second plunger (Ram 26 can be advanced forwardly towards the forward end plate: Col 4, L66-67 & Piston 30 is placed in the retracted position: Col 4, L39-40. Examiner notes that in the retracted position, as disclosed in Col 4, L 26-29, the piston is in a position substantially in line with the interior surface of the inlet side plate (16).  Therefore, the first plunger would sweep across at least a portion of a face of the second plunger).  Wagner does not disclose wherein the second plunger is moveable through the infeed chamber such that waste in the infeed chamber is pushed through the feed opening into the pressing chamber.
Strickland teaches a press with a first (131) pressing member and a second (121) pressing member opposite a discharge opening (One of the walls 16, 17 and 18, or 19 is provided with a hinge so that the compressed chips can readily be removed: Col 2, L58-61) wherein the second plunger is moveable through the infeed chamber (See Figs. 1-2) such that waste in the infeed chamber is pushed through the feed opening into the pressing chamber (See Figs. 1-2) as a known arrangement of press members and feed and discharge openings.  Examiner notes that the location of the feed hopper with respect to a particular pressing member would be immaterial to the operation of the press since Wagner discloses that ram 26 and piston 30 can be operated in alternating fashion (Col 5, L37-41).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the feed opening of Wagner such that the second pressing member both feeds material into the pressing chamber and discharges the pressed material out of the chamber, as taught by Strickland, as a known arrangement of a feed and discharge opening.
Regarding Claim 2, the combination of Wagner and Strickland teach all elements of the claimed invention as stated above. Wagner further discloses wherein the first and second plungers have rectangular cross sections (See Fig. 1).
Regarding Claim 3, the combination of Wagner and Strickland teach all elements of the claimed invention as stated above.  Wagner further discloses wherein the pressing chamber has a rectangular cross section that is as wide as the first plunger on one side of the rectangle, and as wide as the second plunger on the other side of the rectangle (See Fig. 1).
Regarding Claim 4, the combination of Wagner and Strickland teach all elements of the claimed invention as stated above.  Wagner further discloses a door selectively closing a side of the pressing chamber opposed to the second plunger (Slide gate: Fig. 1, #40).
Regarding Claim 16, Wagner discloses a method for pressing municipal solid waste (Containers : Col 4, L38) by a device comprising: a pressing chamber (See Fig. 1) and a first pressing member (Ram: 
a second pressing member (Piston: Fig. 1, #30) that is perpendicular to the first pressing member (See Fig. 1);
a first feed opening for feeding the introduced municipal solid waste into the pressing chamber (Feed opening: Fig. 1, #36);
perforations (Apertures: Fig. 2, #74) arranged in a wall of the pressing chamber for allowing air, moisture and organic material pressed out of the introduced municipal solid waste to debouch out of the pressing chamber through a surface bounding the pressing chamber (An enclosed collection manifold 76 is secured in sealed relation underneath the bottom plate to receive and deliver material passing through the apertures: Col 5, L9-11); and
a discharge opening for discharging from the pressing chamber compacted waste from which air, moisture and organic material are at least partially removed (Outlet port: Fig. 1, #48), the method comprising steps of:
compacting the introduced municipal solid waste in the pressing chamber by moving the first pressing member into the pressing chamber (See Fig. 4) and sweeping across at least a portion of a face of the second pressing member (Ram 26 can be advanced forwardly towards the forward end plate: Col 4, L66-67 & Piston 30 is placed in the retracted position: Col 4, L39-40. Examiner notes that in the retracted position, as disclosed in Col 4, L 26-29, the piston is in a position substantially in line with the interior surface of the inlet side plate (16).  Therefore, the first plunger would sweep across at least a portion of a face of the second plunger);
allowing the air, moisture and organic material pressed out of the introduced municipal solid waste to escape from the pressing chamber via the perforations (See Fig. 4 & An enclosed collection manifold 76 
discharging compacted waste from the pressing chamber via the discharge opening by moving the second pressing member through the entire pressing chamber (To eject the compacted containers through the aligned outlet opening: Col 5, L32-34) such that the stroke of the second pressing member sweeps across a face of the first pressing member (Ram 26 is in the ejected position: Col 5, L 28. Examiner notes that in the ejected positon, as disclosed in Col 4, L59-61, the ram is substantially in aligned with the rear edge 60 of the outlet opening 46.  Therefore, the second plunger would sweep across a face of the first plunger), wherein compacting takes place perpendicularly of the surface by the first pressing member (Similar apertures may also be provided in other containment walls of the compaction chamber 72 as, for example, in the top plate 14, the rear end plate 22 and the slide gate 40: Col 5, L44-47).  Wagner further discloses alternating strokes such that that after any stroke of compacting with the ram 26, the piston 30 can be operated with the slide gate 40 closed and the ram 26 in the ejection position so as to compact the containers 62 transversely within the compaction chambers 72 with additional extrusion of flowable materials out of the apertures 74 (Col 5, L37-41) but does not disclose feeding the introduced municipal solid waste via the first feed opening into the pressing chamber with the second pressing member as such an operation would require moving the location of the hopper and first feed opening.
However, Strickland, Jr. teaches a press with first (131) and second (121) pressing members perpendicular to one another and including a feed opening (See Fig. 5 on Page 10 of this Office Action) including feeding the introduced municipal solid waste via the first feed opening into the pressing chamber with the second pressing member (See Fig. 5 on Page 10 of this Office Action), wherein the second pressing member also discharges compacted waste from the pressing chamber (Walls provided with a hinge so that the compressed chips may be readily removed: Col 2, L58-61) as a known 

[AltContent: arrow][AltContent: textbox (Second press member)]
 
Regarding Claim 18, the combination of Wagner and Strickland, Jr. teach all elements of the claimed invention as stated above.  Strickland, Jr. further teaches a second feed opening for feeding the introduced solid waste into the device (See Fig. 5, on Page 10 of this Office Action); and
an infeed chamber (See Fig. 5, on Page 10 of this Office Action), which infeed chamber is located between the first feed opening and the second feed opening (See Fig. 5 on Page 10 of this Office Action), and wherein in a first extreme position of the second pressing member (Ram: Fig. 5, #121) the infeed chamber is situated between a pressing surface of the second pressing member and the first feed opening (See Fig. 1. Examiner notes that the press of Fig. 1 operates in the same manner as the press of Fig. 5), wherein the method further comprises:

displacing the introduced solid waste fed into the infeed chamber to the pressing chamber via the first feed opening by the second pressing member (See Fig. 5 on Page 10 of this Office Action).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Strickland and Gonella (WO 2010/097177).
Regarding Claim 5, Wagner discloses a process for producing a pressate from municipal solid waste comprising the steps of: feeding the municipal solid waste in an infeed chamber into a pressing chamber (See Figs. 2-3) through a feed opening (See Figs. 2-3) and partially enclosing the pressing chamber (See Fig. 1) with the second plunger (Piston: Fig. 1, #30) while the municipal solid waste (Containers: Fig. 2, #62) is compressed with a first plunger (Ram: Fig. 1, #26 & Fig. 4);
introducing the first plunger into the pressing chamber to compress the municipal solid waste (Containers must be disposed: Col 1, L10) whereby organic material is pressed out of the municipal solid waste (Soup paste: Col 1, L15) through perforations (Apertures: Fig. 2, #74) in the pressing chamber and to sweep across at least a portion of a face of the second plunger (Ram 26 can be advanced forwardly towards the forward end plate: Col 4, L66-67 &  Piston 30 is placed in the retracted position: Col 4, L39-40. Examiner notes that in the retracted position, as disclosed in Col 4, L 26-29, the piston is in a position substantially in line with the interior surface of the inlet side plate (16).  Therefore, the first plunger would sweep across at least a portion of a face of the second plunger);
ejecting compressed waste from the pressing chamber by sweeping the second plunger through the pressing chamber (Piston is then actuated . . . to eject the compacted containers through the aligned outlet opening: Col 5, L31-34);
partially enclosing the pressing chamber with the first plunger while the compressed waste is ejected with the second plunger (Ram 26 is in the ejected position: Col 5, L 28. Examiner notes that in the 
Strickland, Jr. teaches a press with first (131) and second (121) pressing members perpendicular to one another and including feeding the municipal solid waste in an infeed chamber into a pressing chamber with a second pressing member which ejects the compressed waste (See Fig. 5 on Page 10 of this Office Action), wherein the second pressing member also discharges compacted waste from the pressing chamber (Walls provided with a hinge so that the compressed chips may be readily removed: Col 2, L58-61) as a known arrangement of press members and feed and discharge openings.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the feed opening of Wagner such that the second pressing member both feeds material into the pressing chamber and discharges the pressed material out of the chamber, as taught by Strickland, Jr., as a known arrangement of a feed and discharge opening.
Wagner further discloses that the ram should form a substantially fluid impermeable seal (Col 5, L53-54) and that the ram should be made to small tolerances of construction and have wear resistant surfaces (Col 5, L63-65), but is not explicit to wherein the second plunger scrapes across the first plunger.
Gonella teaches plungers (146, 149) with overlapping strokes wherein the second plunger scrapes across the first plunger (Slidable in scraping relation along the front surface of the shutting member: Page 4) in order to remove residual material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the ram and piston of Wagner with such small tolerances that the second plunger scrapes across the first plunger, as taught by Gonella, in order to remove residual material from the press (Gonella: Page 4).
Claims 7, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Strickland and Denneboom (U.S. 4,594,942).
Regarding Claim 7, the combination of Wagner and Strickland teach all elements of the claimed invention as stated above. Wagner further discloses perforations (Apertures: Fig. 2, #74 & Similar apertures may also be provided in other containment walls of the compaction chamber 72: Col 5, L44-46), which perforations are arranged in a wall of the pressing chamber (Bottom Plate: Fig. 2, #18 & Similar apertures may also be provided in other containment walls of the compaction chamber 72: Col 5, L44-46) for allowing air, moisture and organic material pressed out of introduced municipal solid waste to debouch out of the pressing chamber through a surface bounding the pressing chamber (An enclosed collection manifold 76 is secured in sealed relation underneath the bottom plate to receive and deliver material passing through the apertures: Col 5, L9-11);
a feed hopper in communication with the first feed opening (See Wagner, Hopper: Fig. 1, #38.  Further, Examiner notes that the combination of Wagner and Strickland teach an alternative location of the hopper above the plunger, 30); and,
a door (71 & A separate closure gate could sealably close the feed opening 36 if desired: Col 6, L30-31), 
wherein the second plunger is moveable to partially enclose the pressing chamber (To eject the compacted containers through the aligned outlet opening: Col 5, L32-34 7 Fig. 1).
Wagner further discloses a door (Closure surface: Fig. 2, #71 & Col 6 L30-31) to close the first feed opening, but does not disclose wherein the door pivots through the feed hopper.
Denneboom teaches a door, wherein the door pivots through the feed hopper and closes the first feed opening (See Figs. 2 & 3) in order to press material into the pressing chamber and allow material to be continuously supplied to the hopper.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hopper and replace the door of Wagner with a pivoting door, as taught by Denneboom, in order to press material into the pressing chamber and allow material to be continuously supplied to the hopper (Denneboom, Col 3, L23-26 & Col 3, L58-59).
Regarding Claim 11, the combination of Wagner, Strickland, and Denneboom teach all elements of the claimed invention as stated above.  Wagner further discloses wherein a cross-section of the second pressing member is the same as the cross-section of the discharge opening (See Fig. 1).
Regarding Claim 19, the combination of Wagner, Strickland, and Denneboom teach all elements of the claimed invention as stated above.  The combination of Wagner, Strickland, and Denneboom further teach wherein the door is vertically aligned with and above the second plunger (See Denneboom Fig. 2. Examiner notes that the combination of Wagner and Strickland teach an alternative location of the hopper above the plunger, 30).
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Strickland, Gonella, and Gonella (U.S. 2013/0316428), hereinafter Gonella ‘428.
Regarding Claim 20, the combination of Wagner, Strickland, and Gonella teach all elements of the claimed invention as stated above.  Gonella further teaches processing organic “urban solid waste” (Page 2, lines 1-2), and therefore the combination of Wagner, Strickland, and Gonella is not explicit to wherein the municipal solid waste comprises organic waste collected from households.
Gonella ‘428 teaches wherein the municipal solid waste comprises organic waste collected from households (Par. 0002) as a known “urban” solid waste with an organic fraction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the urban waste with an organic fraction of Gonella is municipal solid waste comprising organic waste collected from households, as taught by Gonella ‘428, as “urban” and “municipal” have the same meaning in the art.  Further, Examiner notes that the combination of Wagner, Strickland, and Gonella or Wagner, Strickland, Gonella, and Gonella ‘428 would be capable of processing municipal solid waste with an organic fraction collected from households.
Regarding Claim 21, the combination of Wagner, Strickland, and Gonella teach all elements of the claimed invention as stated above.  The combination of Wagner, Strickland, and Gonella are silent to the parameters of the press and therefore compressing the municipal solid waste at a pressure of 50 bar or more and bursting cells in an organic waste fraction of the municipal solid waste.
However, Gonella ‘428 teaches pressing municipal solid waste (Par. 0002) at a pressure of 50 bar or more (50 bar: Par. 0038) and bursting cells in an organic waste fraction of the municipal solid waste (pressure higher than the bursting pressure of the cell: Abstract & Claim 1) in order to more efficiently break down the organic fraction and produce biogas more quickly and with higher yield. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the press of Wagner or Wagner, Strickland, and Gonella at a pressure of 50 bar, as taught by Gonella ‘428, in order to more efficiently break down the organic fraction and produce biogas more quickly and with higher yield (Gonella ‘428: Par. 0008).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799